PER CURIAM.
In this appeal from the decision of the workers’ compensation review board, the plaintiff assails the factual findings of the trial commissioner.
*944We have repeatedly stated that we cannot and will not intervene in matters involving the fact-finding function of the trier of fact. This case presents us with no reason to alter this long-standing principle.
Our review of the record and briefs fails to disclose that the trial commissioner and the compensation review board acted other than in accordance with applicable law.
The decision of the compensation review board is affirmed.